Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00689-CV

   TEN THOUSAND FIVE HUNDRED SIXTY-TWO DOLLARS AND NINETY-SIX
   CENTS ($10,562.96) UNITED STATES CURRENCY AND CERTAIN PROPERTY,
                                  Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-14694
                     Honorable Cathleen M. Stryker, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that costs of the appeal are assessed against Appellant Lonnie Ray
Hines.

      SIGNED September 28, 2016.


                                             _____________________________
                                             Rebeca C. Martinez, Justice